DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed March 8, 2021.  Claims 1-25 are pending in this case.  Claims 1-11 were previously withdrawn. Claims 12, 15-17, 21-22, and 24 are currently amended. Claim 25 is newly added.  Accordingly, claims 12-25 are under examination in this case.
Response to Arguments
Applicant’s arguments, see REMARKS, filed March 8, 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 12-24, as currently amended,  have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Applicant’s arguments, see REMARKS, filed March 8, 2021, with respect to the 35 U.S.C. 102(a)(2) rejections of claims 12-16 and 21-24, as currently amended,  have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Applicant's further arguments filed March 8, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claim 12, as currently amended, that nothing in the cited references teaches, discloses or suggests a high power mode and low power mode, as claimed. 
Examiner respectfully disagrees. 
Chen teaches that the high power mode is a full power mode (par 62 “if battery 150 is fully charged and high data rate is an important objective, then battery power may be allocated to applications to allow higher current draw.”), and Jolivet teaches the low power mode is a battery off mode. (par 63 “When considering the case of the battery off mode (e.g., the terminal is switched off, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14, 16-19, 21-23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2012/0047379) in view of Borras et al (US 2010/0057983), Jolivet et al (US 2010/0029202), and DeJong (US 2005/0188360).
Regarding claims 12 and 17 –
Chen teaches a device, comprising:
a host processor; (par 20, 22) and 
a controller for executing instructions stored in a tangible non-transitory medium (par 20, 22), the instructions:
detect, based on a power level of a battery, that the device has switched to a new power mode, (par 10, 29, 60)
select a first AID corresponding to a first application stored in the tangible non-transitory medium as the AID when the device is operating in a high power mode, wherein execution of the 
a second AID wherein the second application is a low power version of the first application; (par 62, 43-45, 52-53, 58, 65-66)
and wherein the low power mode is at a lower power level than the high power. (par 62, 45)
Chen does not specifically teach selecting a second AID corresponding to a second application stored in the tangible non-transitory storage medium as the AID when the device is operating in a low power mode.
Borras teaches selecting a second AID corresponding to a second application stored in the tangible non-transitory storage medium as the AID when the device is operating in a low power mode. (par 14)
It would be obvious to one of ordinary skill in the art to combine Chen with Borras for more efficient power conservation.
Chen does not specifically teach wherein execution of the second application does not require power from the communication device to complete a second transaction.
Jolivet teaches wherein execution of the second application does not require power from the communication device to complete a second transaction. (par 62-63, 71-76, 89-95)
Chen does not specifically teach NFC. However, Chen teaches a device that uses radio frequency ICs (RFICs).
Jolivet teaches NFC device (par 59, 1-3, 32) 
It would have been obvious for a person of ordinary skills in the art, at the time of applicant’s invention to combine the invention of Chen and Borras, with that of Jolivet. The motivation or benefits for including NFC technology which is a short-range wireless communication technology that allows data exchanging between devices over a relatively short distance (Jolivet, par 32).
Chen does not specifically teach receiving a request for an application identifier (AID) from a reader device.
DeJong teaches receiving a request for an application identifier (AID) from a reader device. (fig1B, 1C; par 18-20, 225, 257).
It would be obvious to one of ordinary skill in the art to combine Chen, Borras, Jolivet, and DeJong in order to obtain a more user-friendly device.
Regarding claims 13 and 19 –
Jolivet teaches accessing a list of AIDs comprising the first AID and the second AID. (par 76)
Regarding claims 14 and 18 –
Chen teaches that the high power mode is a full power mode (par 62), and Jolivet teaches the low power mode is a battery off mode. (par 63).
Regarding claim 16 –
Jolivet teaches that the first application is configured to interact with the communications device coupled to the NFC device to request entry of a personal identification number (PIN) on the host communications device (par 81), and wherein the second application is configured to emulate a contactless credit card. (par 28)
Regarding claim 21 –
Chen teaches that the first application requires user input on the communications device and the user input on the communications device comprises one of a biometric scan, voice recognition, or an input from a keyboard or number pad on the communications device. (par 5, 24, 77)
Regarding claim 22 –
DeJong teaches that when the second AID is selected and the second application requires user input, the user input may be on a point of sale (POS) device associated with the reader device. (fig1B, 1C; par 18-20, 225, 257).
Regarding claim 23 –
Chen teaches that the communications device is a mobile phone. (par 5, 20).
Regarding claim 25 –
Chen teaches that the tangible non-transitory medium comprises a non-volatile memory coupled to the NFC device. (par 20, 22)
Claims 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2012/0047379) in view of Borras et al (US 2010/0057983), Jolivet et al (US 2010/0029202), DeJong (US 2005/0188360) and further in view of Oya (US 2009/0125732).
Chen in view of Borras, Jolivet, and DeJong and as above.
Regarding claims 15 and 20 –
Chen teaches that the controller is further configured to:
select the first AID from the list of AIDs if the communications device has sufficient power to enable entry of a personal identification number (PIN) on the host communications device (par 45-49).
Chen does not specifically teach selecting the second AID from the list of AIDs if the device does not have sufficient power to enable entry of the PIN on the communications device.
Oya teaches selecting the second AID from the list of AIDs if the communication device does not have sufficient power to enable entry of the PIN on the communications device. (par 32, 34, 111, background applications during OFF state)
Jolivet teaches a list of AIDs comprising the first AID and the second AID. (par 76)
It would have been obvious for a person of ordinary skills in the art, at the time of applicant’s invention to combine the invention of Chen, Borras, and DeJong with that of Jolivet and Oya. The motivation or benefits for including NFC technology which is a short-range wireless communication technology that allows data exchanging between devices over a relatively short distance (Jolivet, par 32).
Note that, in claim 20,  the language “select the second AID from the list of AIDs if the host device does not have sufficient power to enable entry of the PIN on the host device constitutes optional or conditional language and therefore does not serve to distinguish from the prior art.  MPEP 2103 I C.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2012/0047379) in view of Borras et al (US 2010/0057983), Jolivet et al (US 2010/0029202), and DeJong (US 2005/0188360) and further in view of Smith (US 2009/0134952).
Regarding claim 24 –
Chen, in view of Borras, Jolivet, and DeJong, teaches as above.
Smith teaches using harvested power from a recovered communications signal. (abs, par 24)
Jolivet teaches that the NFC device can execute the second application. (par 59, 1-3, 32, 28, 81).
It would have been obvious for a person of ordinary skills in the art, at the time of applicant’s invention to combine the invention of Chen, Borras, and DeJong with that of Jolivet and with the power harvesting of Smith. The motivation or benefits for including NFC technology, which is a short-range wireless communication technology that allows data exchanging between devices with more efficient power usage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tao et al (US 2011/0216681) teach systems and methods for operation mode transition in wireless communications.
Bennetts et al (US 2011/0004749) teach launching an application from a power management state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685